internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-125570-02 date date legend x dollar_figurea dollar_figureb dollar_figurec dollar_figured date date property dear this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling that its rental income from property is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts according to the information submitted x is a c_corporation with accumulated_earnings_and_profits that intends to elect under sec_1362 to be an s_corporation x owns rents and manages property a building that has both commercial and residential tenants plr-125570-02 through its employee owners and an independent_contractor x provides various services with respect to the leasing of property these services include marketing seeking and screening prospective clients and negotiating leases competitive market reviews ensuring that tenants understand and comply with lease terms overseeing tenant improvements establishing rules and regulations for the safety care and cleanliness of common areas providing and maintaining electrical service heating plumbing water and sewage systems sprinklers and fire and smoke alarms providing trash and snow removal and janitorial and cleaning service making routine inspections of the property and making major repairs to the building including roofs structural_components and facades and mechanical heating plumbing and electrical systems for its taxable_year ending on date x accrued approximately dollar_figurea in rents and incurred approximately dollar_figureb in relevant operating_expenses for property for its taxable_year ending on date x accrued approximately dollar_figurec in rents and incurred approximately dollar_figured in relevant operating_expenses for property x further represents that the figures for the taxable years ending on date and date are consistent with the figures from prior years law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally plr-125570-02 significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts and the representations submitted we conclude that the rental income that x derives from property is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to make an s election further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of section sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours matthew lay acting chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
